Citation Nr: 1430270	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and B.B.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and November 1991 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file.

In November 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran filed a claim of service connection for erectile dysfunction, to include as secondary to his service connected asthma.  In support of his contention, the Veteran provided statements and testimony that he experiences problems with blood flow that he believed were due to his service-connected asthma.  

On VA examination, the examiner opined that the Veteran's erectile dysfunction is vascular and as such is at least as likely as not related to his hypertension, which was diagnosed in 1982 at the Baltimore VA Medical Center (VAMC) within one year of discharge from active duty service. Treatment records from the Baltimore VAMC in 1982 have not been associated with the claim file; however, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease became manifest to a compensable degree within one year of separation from qualifying military service.  38 C.F.R. § 3.309.  

Although the Veteran's claim identifies asthma, his treatment for hypertension immediately following service and his contention that issues of blood flow are related to his military service reasonably raise a claim of service connection for hypertension.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57.  ("It is the claimant who knows what symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")

The issue of service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Because the outcome of the hypertension claim may have an impact on the remaining service connection claim on appeal, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The record reflects that there are outstanding VA treatment records.  Accordingly, any additional VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from the Baltimore VAMC from 1982.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Conduct all necessary development with respect to the referred claim of entitlement to service connection for hypertension, to include consideration of whether examination is required.  Subsequent to this development, adjudicate the claim of service connection for hypertension, to include as secondary to hypertension.

3. Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



